DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-12, 14-30, 32-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US PgPub #2018/0335779) in view of Choi (US PgPub #2019/0068953).
For Claim 1, figures 1A-13B and paragraph [0043] of Fisher ‘779 disclose a counter-attack unmanned aerial vehicle (UAV) (102) for aerial neutralization of a target 
For Claim 2, figures 1A-13B of Fisher ‘779 disclose that the counter attack UAV comprises at least one sensor (326, 328, and 330) configured to detect a position of the target aerial vehicle, the flight control system (300) comprising a flight controller (306) operable to control autonomous flight of the counter attack UAV based on a detected position of the target aerial vehicle.
For Claim 3, figures 1A-13B of Fisher ‘779 disclose a wireless communication device (308) supported by the flight body and communicatively coupled to an external 
For Claim 4, figures 1A-13B of Fisher ‘779 disclose at least one camera (130) movably coupled to flight body, the at least one camera movable to establish and modify a pointing position, based on the command data received from the external aerial vehicle detection system, to detect and track the target aerial vehicle.
For Claim 6, figures 1A-13B of Fisher ‘779 disclose that the flight control system (300) comprises a central processing unit (CPU) (302) and a flight controller (306) in communication with one another, wherein the at least sensor comprises a camera (328) operable to detect a position of the target aerial vehicle, the camera operatively coupled to the CPU for processing data associated with the detected position to track a dynamic flight position of the target aerial vehicle, wherein the flight controller is configured to control autonomous flight of the counter attack UAV to intercept the dynamic flight position of the target aerial vehicle.
For Claim 7, figures 1A-13B of Fisher ‘779 disclose that the aerial vehicle capture countermeasure comprises at least one flexible entangling element (134) configured to disrupt operation of at least one rotary propeller device of the target aerial vehicle in response to the counter attack UAV being in close proximity with the target aerial vehicle. 
For Claim 8, figures 1A-13B of Fisher ‘779 disclose that the flexible entangling element (134) is a net. 
For Claim 9, figures 1A-13B of Fisher ‘779 disclose that the aerial vehicle capture countermeasure is operable by the counter attack UAV between a folded position and a deployed position.
For Claims 10 and 11, while figures 1A-13B of Fisher ‘779 disclose that the aerial vehicle capture countermeasure comprises a support member (140) and that the flexible entangling element (134) comprises a net so as to define a plurality of net capture zones, when in the deployed position, the net extends in different directions to define a three-dimensional zone of capture, the support member and the net are collapsible when in the folded position, it is silent about the support member being a plurality of support members rods.  However, figure 2b of Choi ‘953 teaches a plurality of support members (214).  Therefore, it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Fisher ‘779 with the two support rods of Choi ‘953 in order to increase static placement of the net, for more accurate placement.
For Claim 12, figures 1A-13B of Fisher ‘779 disclose a restraint device (120) coupled to the aerial vehicle capture countermeasure, and configured to maintain the aerial vehicle capture countermeasure in the folded position, wherein the counter attack UAV is operable to actuate the restraint device to facilitate movement of the aerial vehicle capture countermeasure to the deployed position.
For Claim 14, figure 11 of Fisher ‘779 discloses a release mechanism coupling the flight body to the aerial vehicle capture countermeasure, the counter attack UAV operable to actuate the release mechanism to release the aerial vehicle capture countermeasure from the counter attack UAV after capturing the target aerial vehicle to deliver the captured target aerial vehicle to a particular location.
For Claim 15, figures 1A-13B of Fisher ‘779 disclose a system for detecting and neutralizing a target aerial vehicle, the system comprising: a counter attach UAV (102) comprising: a flight body; a flight control system (300) that controls flight of the counter attack UAV; and an aerial vehicle capture countermeasure (130 and 134) carried by the flight body, an aerial vehicle detection system comprising at least one detection sensor (326, 328, and 330) operable to detect a target aerial vehicle, and operable to provide command data to the counter attack UAV to facilitate interception of the target aerial vehicle by the counter attack UAV; wherein, in response to interception of the target aerial vehicle, the counter attack UAV is operable to capture the detected target aerial vehicle with the aerial vehicle capture countermeasure.
The aerial vehicle capture countermeasure comprising at least one support member (140) one flexible entangling element (134) being operable to passively move from a stowed position to a deployed position via gravity.  While Fisher ‘779 discloses that the aerial vehicle capture countermeasure comprises at least one support member (140) and at least one flexible entangling element (134) supported by the at least on support member, it is silent about the at least one support member comprising an elongate rod.  However, figure 2b of Choi ‘953 teaches support member in the form of an elongate rod (214) and a flexible entangling element (112a).  Therefore, it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Fisher ‘779 with support member being an elongate rod as taught by Choi ‘953 in order provide a rigid, static support to better control position of the flexible entangling element. 
For Claim 16, figures 1A-13B of Fisher ‘779 disclose that the command data comprises target aerial vehicle detection data.
For Claim 17, figures 1A-13B of Fisher ‘779 disclose that the aerial vehicle detection system comprises an on-board aerial vehicle detection system comprising at least one sensor (326, 328, and 330) configured to detect a position of the target aerial vehicle, the flight control system comprising a flight control (306) operable to control autonomous flight of the counter attack UAV based on the detected position of the target aerial vehicle.
For Claim 18, figures 1A-13B of Fisher ‘779 disclose that the aerial vehicle detection system comprises an external aerial vehicle detection system (114 and 700), the external aerial vehicle detection system comprising at least one detection sensor operable to detect the target aerial vehicle and to provide command data to the counter attack UAV to facilitate interception of the target aerial vehicle.
For Claim 19, figures 1A-13B of Fisher ‘779 disclose that the external aerial vehicle detection system is associated with a ground-based structure to monitor an airspace, wherein the at least one detection sensor comprises a plurality of detection sensors configured to detect at least one target aerial vehicle.
For Claim 20, figures 1A-13B of Fisher ‘779 disclose that the flight control system comprises a CPU (302) and a flight controller (306) coupled to each other, wherein the at least one sensor comprises a camera (328) operable to detect a position of the target aerial vehicle, the camera operatively coupled to the CPU for processing data associated with the detected position to track a dynamic flight position of the target aerial vehicle, wherein the flight controller is configured to control autonomous flight of the counter attack UAV to intercept the dynamic flight position of the target aerial vehicle.
For Claim 21, figures 1A-13B of Fisher ‘779 disclose that the aerial vehicle capture countermeasure comprises at least one flexible entangling element (134) configured to disrupt operation of at least one rotary propeller device of the target aerial vehicle in response to the counter attack UAV being in close proximity with the target aerial vehicle.
For Claim 22, figures 1A-13B of Fisher ‘779 disclose that the aerial vehicle capture countermeasure is operable by the counter attack UAV between a folded position and a deployed position.
For Claims 23-25, while figures 1A-13B of Fisher ‘779 disclose that the aerial vehicle capture countermeasure comprises a support member (140) and that the flexible entangling element (134) comprises a net so as to define a plurality of net capture zones, when in the deployed position, the net extends in different directions to define a three-dimensional zone of capture, the support member and the net are collapsible when in the folded position, it is silent about the support member being a plurality of support members rods.  However, figure 2b of Choi ‘953 teaches a plurality of support members in the form of linear rods (214).  Therefore, it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Fisher ‘779 with the two support rods of Choi ‘953 in order to increase static placement of the net, for more accurate placement.
For Claim 26, figure 11 of Fisher ‘779 discloses a release mechanism coupling the flight body to the aerial vehicle capture countermeasure, the counter attack UAV operable to actuate the release mechanism to release the aerial vehicle capture countermeasure from the counter attack UAV after capturing the target aerial vehicle to deliver the captured target aerial vehicle to a particular location.
For Claim 27, while Fisher ‘779 is silent about a plurality of counter-attack UAVs communicating with each other or a ground base structure, however, Choi ‘881 teaches multiple UAVs (102) that can communicate with the ground or each other to provide deployable aerial vehicle capture countermeasures.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Fisher ‘779 with the plurality of UAVs of Choi ‘881 in order to provide multiple counter-attack UAVs so as to increase the ability to capture enemy UAVs. 
For Claim 28, figures 1A-13B of Fisher ‘779 disclose a method for aerial neutralization of a target aerial vehicle (104), comprising: detecting a target aerial vehicle; operating a counter attack unmanned aerial vehicle (UAV) (102) to intercept the target aerial vehicle; and capturing the target aerial vehicle with an aerial vehicle capture countermeasure (134 and 140) carried by the counter attack UAV.  An aerial vehicle capture countermeasure (134 and 140) carried by the flight body and operable to capture the detected target aerial vehicle, the at least one support member (140) one flexible entangling element (134) being operable to passively move from a stowed position to a deployed position via gravity.  While Fisher ‘779 discloses that the aerial vehicle capture countermeasure comprises at least one support member (140) and at least one flexible entangling element (134) supported by the at least on support member, it is silent about the at least one support member comprising an elongate rod.  However, figure 2b of Choi ‘953 teaches support member in the form of an elongate rod (214) and a flexible entangling element (112a).  Therefore, it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Fisher ‘779 with support member being an elongate rod as taught by Choi ‘953 in order provide a rigid, static support to better control position of the flexible entangling element. 
For Claim 29, figures 1A-13B of Fisher ‘779 disclose wherein detecting the target aerial vehicle further comprises tracking a dynamic flight position with at least one sensor (326, 328, and 330) of an aerial vehicle detection system, wherein the aerial vehicle detection system comprises a detection sensor on-board the counter attack UAV.
For Claim 30, while Fisher ‘779 is silent about a plurality of counter-attack UAVs that can communicate with each other, Choi ‘881 teaches a plurality of counter-attack UAVs that can communicate with one another to deploy aerial vehicle capture countermeasures.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Fisher ‘779 with the plurality of UAVs of Choi ‘881 in order to provide multiple counter-attack UAVs so as to increase the ability to capture enemy UAVs.
For Claim 32, figures 1A-13B of Fisher ‘779 disclose establishing a pointing position of a camera (130) of the counter attack UAV to track the target aerial vehicle, the pointing position based on command data received from an aerial vehicle detecting system.
For Claim 33, figures 1A-13B of Fisher ‘779 disclose transitioning the aerial vehicle capture countermeasure from a folded position to a deployed position to define a three-dimensional zone of capture for capturing the target aerial vehicle.
For Claim 34, figures 1A-13B of Fisher ‘779 disclose actuating a release mechanism coupling the counter attack UAV to the aerial vehicle capture countermeasure to release the aerial vehicle capture countermeasure (fig 1H) from the counter attack UAV after capturing the target aerial vehicle to deliver the target aerial vehicle to a particular location.
For Claim 35, figures 1A-13B of Fisher ‘779 disclose detecting the target aerial vehicle further comprises operating an optical sensor (328) and a radar sensor (326) each supported by the counter attack UAV to detect a position of the target aerial vehicle.
For Claim 36, figures 1A-13B of Fisher ‘779 disclose detecting the target aerial vehicle further comprises operating a plurality of detection sensors associated with a ground structure to generate position date associated with the target aerial vehicle, the method further comprising continuously communicating the position data to the counter attack UAV.

Claims 13 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US PgPub #2018/0335779) in view of Choi (US PgPub #2019/0068953) as applied to claims 1 and 10 above, and further in view of Melish (US PgPub #2016/0251088).
For Claim 13, while Fisher ‘779 and Choi ‘953 are silent about a plurality of support member being first and second radial support members with the net coupling the radial support members to form a three-dimensional zone of capture, figure 3 of Melish ‘088 teaches first and second support members (14 and 16) with a net (18) extended between them so as to create a three-dimensional capture countermeasure.  Therefore, it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Fisher ‘779 and Choi ‘953 with the cylindrical capture countermeasure of Melish ‘088 in order to provide a three-dimension cylindrical capture countermeasure in order to increase the effective area of the capture countermeasure.
For Claim 39, while Fisher ‘779 and Choi ‘953 are silent about upper and lower support members, figure 3 of Melish ‘088 teaches that the at least one support member comprises at least one upper support member (14) connected to an upper deploy mechanism and at least one lower support member (16) connected to a lower deploy mechanism, the upper and lower deploy mechanisms being operable to facilitate the passive movement of the upper support member the lower support member, and wherein the at least one flexible entangling element (18) comprises a net coupling the at least one upper and lower support member.  Therefore, it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Fisher ‘779 and Choi ‘953 with the cylindrical capture countermeasure of Melish ‘088 in order to provide a three-dimension cylindrical capture countermeasure in order to increase the effective area of the capture countermeasure.

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US PgPub #2018/0335779) in view of Choi (US PgPub #2019/0068953) as applied to claim 28 above, and further in view of Applicant Admitted Prior Art (AAPA).
For Claim 37, For Claim 37, while Fisher ‘779 disclose detecting the target aerial vehicle further comprises operating a plurality of detection sensors (326, 328, and 330) to generate position data associated with the target aerial vehicle, however it is silent about using a credibility hierarchy to eliminate position data.  However, AAPA teaches that it is well known in the art to use credibility hierarchy to eliminate unwanted or less reliable data so that you have a more accurate detection method.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Fisher ‘779 with a credibility hierarchy in order to have a more accurate detection method.

Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US PgPub #2018/0335779) in view of Choi (US PgPub #2019/0068953) as applied to claim 1 above, and further in view of Wypyszynski (US Patent #10689109).
For Claim 40, while Fisher ‘779 is silent about the flexible entangling  elements comprises tendrils operable to entangle rotors of the target aerial vehicle, however, figures 4(e)-4(i) of Wypyszynski ‘109 teach that it is known to have tendrils (405 and 406) attached to elongate rod support members (103) in order to entangle a target aerial vehicle.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Fisher ‘779 and Choi ‘953 with tendrils as taught by Wypyszynski ‘109 in order to provide loose material that can extend from an element support to entangle an UAV.

Response to Arguments
Applicant’s arguments, see pages 12-16, filed 1/24/2022, with respect to the rejection(s) of claim(s) 1, 15, and 28 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fisher (US PgPub #2018/0335779) in view of Choi (US PgPub #2019/0068953) as stated above.

The Applicant has not argued the Official Notice of Claim 37, per MPEP 2144.03 this is now taken to be Applicant Admitted Prior Art (AAPA).  Therefore AAPA now teaches that it is well known in the art to use credibility hierarchy to eliminate unwanted or less reliable data so that you have a more accurate detection method.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        2/16/2022